Bond, J.
The petition to remand this cause is based on the ground that the defendant, although a corporation under the law of New York, lias a place of business, agents, and property in South Carolina. Being so a resident of the state of South Carolina, it is argued the cause should not have been removed from the state court under the act of congress of 1888. Wc follow Fales v. Railway Co., 82 Fed. Rep. 673, and the other cases taking the same view with it. The motion to remand is refused.
Simonton, J., concurring.